

116 S3387 IS: Capital Investment Grant Program Improvement Act of 2020
U.S. Senate
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3387IN THE SENATE OF THE UNITED STATESMarch 4, 2020Ms. Hassan introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase funding for the Capital Investment Grant program of the Federal Transit Administration, and for other purposes.1.Short titleThis Act may be cited as the Capital Investment Grant Program Improvement Act of 2020.2.Capital investment grant program(a)Authorization of appropriationsSection 5338(d) of title 49, United States Code, is amended—(1)by striking Federal Public Transportation Act of 2015, $2,301,785,760 and inserting the following:Federal Public Transportation Act of 2015—(A)$2,301,785,760; and(2)by striking the period at the end and inserting the following:; and(B)$3,300,000,000 for each of fiscal years 2021 through 2025..(b)Consideration of interoperabilitySection 5309(g)(2) of title 49, United States Code, is amended by adding at the end the following:(D)Consideration of interoperability(i)DefinitionsIn this subparagraph—(I)the terms commuter rail passenger transportation and intercity rail passenger transportation have the meanings given those terms in section 24102; and(II)the term small urbanized area means an urbanized area with a population of less than 350,000 people.(ii)Consideration of interoperabilityA new fixed guideway capital project that receives a medium-low rating for the project justification criteria under subsection (d)(2)(A)(iii) shall nonetheless be eligible for an overall rating of medium under subparagraph (A) of this paragraph if the Secretary determines that the project would connect a small urbanized area to, and be interoperable with, an existing (as of the date of the grant application) intercity rail passenger transportation network, commuter rail passenger transportation network, or rail fixed guideway public transportation system located within a 100-mile radius of a terminus of the project..(c)Report on small-Scale fixed guideway projects(1)DefinitionsIn this subsection—(A)the term rural area has the meaning given the term in section 5302 of title 49, United States Code; and(B)the term small urbanized area has the meaning given the term in section 5309(r) of title 49, United States Code, as added by subsection (b).(2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue a report on financing and technical barriers to the construction and operation of fixed guideway transportation projects with a total estimated capital cost of not more than $500,000 in small urbanized areas and rural areas.